               Case 5:18-cv-00036-LGW-BWC Document 48 Filed 04/15/20 Page 1 of 2


                                                                                    ''"•El'
                                                                            U-E. -lST.'.'ICT COUST
                                                                               - • .ioi       : div.

                                                                                                3: 09
                         3Jti           ©niteb States! JBisitrict Court
                         Jfor t^ie ^out?iem Jiisitrict of(Georgia
                                    Waptxo&i IBtbisiion

              DANIEL H. TOLBERT


                          Plaintiff,                           CIVIL ACTION NO.: 5:18-cv-36


                    V.



              A. JOHNSON,et al.,

                          Defendants.



                                                  ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.          Dkt. No. 47.   Plaintiff did not file Objections

              to this Report and Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation as the opinion of the Court.            The Court

              DISMISSES without prejudice Plaintiff's Complaint based on his

              failure to follow a Court Order and failure to prosecute and

              DENIES as moot Defendants' Motions for Summary Judgment.               The

              Court also DIRECTS the Clerk of Court to CLOSE this case and


              enter the appropriate judgment of dismissal and DENIES Plaintiff




AO 72A
(Rev. 8/82)
                Case 5:18-cv-00036-LGW-BWC Document 48 Filed 04/15/20 Page 2 of 2




              leave to appeal in forma pauperis.

                   SO ORDERED, this                                           2020




                                                iISA GODBEY WOOD, JUDGE
                                                  STATES DISTRICT COURT
                                              ?HERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
